DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a CON of 16/704,829 filed 12/05/2019 (ABN), which is CON of 15/637,592 filed 06/29/2017 (ABN), which is a CON of 14/002,499 filed 08/30/2013 (ABN), which is a 371 of PCT/CA2012/000180 filed 02/28/2012, which claims benefit of 61/447,765 filed 03/01/2011.
The subject matter of “the non-modified carboxyl high amylose-starch is present in a concentration of about 2% to about 50% w/w" as recited in claim 15 is not present or supported in parent applications 16/704,829, 16/704,829, and 14/002,499. Nor is said subject matter of claim 15 is present in the 371 application of PCT/CA2012/000180 or provisional application 61/447,765.
It is noted that the disclosures from the parent applications describe that the complexed form being present in a concentration of about 2% to about 50% w/w (see parent applications, at least paragraph [0022] and original claim 15), and thus, there is no support in the disclosures from the parent applications for the non-complexed form of “the non-modified carboxyl high amylose-starch” as a separate component being in the concentration parameter as claimed.
Accordingly, claim 15 is not entitled to the benefit of the prior applications of 16/704,829, 16/704,829, and 14/002,499, as well as, 371 application of PCT/CA2012/000180 or provisional application 61/447,765.
As a result, claims 1-14 and 16-17 are afforded the effective filing date of 03/01/2011; and claim 15 is afforded the effective filing date of 09/10/2021.

Status of the Claims
Claims 1-17 are pending in this instant application, and examined herein on the merits for patentability.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis for the subject matter of claim 15 in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  polyvinylpyrrolidone is misspelled as polyvinylpyrollidone in line 2 of the claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  oligochitosan is misspelled as oligochitosane in line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the non-modified carboxyl high amylose-starch."  There is insufficient antecedent basis for this limitation in claim 2 or claim 1. It is noted that claims 1 and 2 recite non-modified carboxyl high amylose-starch complexed with calcium and thus, it is unclear what “the non-modified carboxyl high amylose-starch” is claim 15 referencing to because there is no antecedent basis for this limitation in either claim 2 or claim 1. It is noted that “the non-modified carboxyl high amylose-starch” as recited in claim 15 is referencing to a non-complex component, but claims 2 or claim 1 is drawn to non-modified carboxyl high amylose-starch complexed with calcium.
As a result, claim 15 does not clearly set forth the metes and bounds of patent protection desired.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hite et al (5 April 2007; US 2007/0077297 A1) in view of Fekete et al (28 July 2005; US 2005/0163836 A1) and Cartilier et al (8 January 2009; US 2009/0011014 A1), and as evidenced by Xiaodong et al (Journal of Applied Polymer Science, Vol. 89, 2003, 3016-3020).
Regarding claim 1, Hite teaches modified release dosage forms for active agents such as ibuprofen which provide an immediate burst effect, then a sustained release effect (abstract; [0004]-[0006], [0026]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23). Hite teaches a monolithic dosage form comprising at least one hydrophilic polymer, an active agent, a formulation additive, and at least one dissolution additive ([0005], [0026], [0028], [0029], [0032]-[0035]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23). Hite teaches hydrophilic polymers preferably comprise at least two different hydrophilic polymers with different viscosities, for example polyethylene oxides and/or modified celluloses such as hydroxypropylmethyl celluloses, polysaccharides, modified starch derivatives and other hydrophilic polymers known to those in the art may also be used ([0028]-[0031]). Hite teaches formulation additives include  fillers, diluents or compression aids, preferably microcrystalline cellulose, silicified microcrystalline cellulose, silica, magnesium stearate, stearic acid, lactose, pre-gelatinized starch or dicalcium phosphate ([0032]-[0035]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23). Hite teaches dissolution additives include sodium carbonate, glycine, arginine, croscarmellose sodium, or combinations thereof ([0034]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23). Hite teaches a dosage form comprising hydrophilic polymers, croscarmellose sodium (disintegrant), glycine or arginine (modulating agent), microcrystalline cellulose (binding agent), silicon dioxide (silica -lubricant agent), dicalcium phosphate (DCP), and stearic acid or magnesium stearate (lubricant) (Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
However, Hite does not teach the complex of a non-modified carboxyl high amylose-starch with calcium of claim 1.
Regarding the complex of a non-modified carboxyl high amylose-starch with calcium of claim 1, Fekete teaches a tablet that can be well compressed and have good mechanical strength from pharmaceutical active ingredients (s) having unfavorable tableting properties (Abstract; [0001], [0008], [0018]-[0021] and [0048]). Fekete teaches the tablet comprises conventional carriers used in tableting including binders, fillers and disintegrating agents ([0001], [0018]-[0021]). Fekete teaches the tablet can contain a calcium salt of carboxymethyl starch, which is known in the art for its function as binders and disintegrants ([0019]). Fekete teaches that a calcium salt of carboxymethyl starch is a known hydrophilic agents that swell in aqueous medium ([0019]). It is noted that the “calcium salt of carboxymethyl starch” as taught by Fekete meets the claimed “a complex of a non-modified carboxyl high amylose-starch with calcium” (as evidenced by Xiaodong et al., page 3019, left column, under “Effect of calcium ions on viscosity”).  In addition, the calcium salt of carboxymethyl starch as taught by Fekete is also a complex that is already formed before adding to the formulation as one of the carriers for tableting into tablets.
It would have been obvious to one of ordinary skill in the art to use/include a calcium salt of carboxymethyl starch in the monolithic dosage form of Hite, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hite teaches a monolithic dosage form such as a tablet comprising polymers that provide both immediate release (IR) and sustained release (SR) properties wherein suitable hydrophilic polymers include carboxyl modified polymers, modified starch derivatives and other hydrophilic polymers known in the art, and per Cartilier, a combination of carboxymethylstarch with electrolyte such as calcium provides a resilient sustained-release matrix (Cartilier: abstract; [0024]-[0033], [0038]-[0041], [0046], [0062], [0063], [0069]-[0074]; claims 1-7, 11-14, 16 and 17). Thus, an ordinary artisan provided the guidance from the prior art would have motivation for using/including the calcium salt of carboxymethyl starch of Fekete as the hydrophilic polymer in the monolithic dosage form of Hite with a reasonable expectation or predictability that the calcium salt of carboxymethyl starch when used as the hydrophilic polymer in the dosage form Hite would provide the desired sustained release function as required by Hite because per Cartilier, combination of carboxymethylstarch with electrolyte such as calcium provides a resilient sustained-release matrix, and the calcium salt of carboxymethyl starch of Fekete is a combination of carboxymethylstarch with electrolyte such as calcium, as well as, a hydrophilic polymer that gel and dissolve in aqueous medium with the scope of the suitable hydrophilic polymer of Hite.
Regarding claims 2 and 15, Hite teaches the hydrophilic polymers are used in concentrations of 10-70 wt. % ([0029]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of hydrophilic polymers such as a complex of non-modified carboxyl high amylose starch with calcium would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 3 and 16, Hite teaches the dissolution additives (disintegrant) are used at 10-35 wt. % of the composition ([0034]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of disintegrant would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 4 and 5, as discussed above, Hite teaches amino acids such as glycine and arginine which are used as formulation additives ([0034])
Regarding claims 6 and 17, Hite teaches amino acids such as glycine and arginine (modulating agent) which are used as formulation additives in amount of 10-35 wt. % and preferably 10-20 wt. % ([0034]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of modulating agent would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 7 and 8, Hite teaches microcrystalline cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, modified starches and pre-gelatinized starch are usable as additives ([0032]-[0033]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
Regarding claim 9, Hite teaches the microcrystalline cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, modified starches and pre-gelatinized starch usable as additives in amount of 15-75 wt. % ([0032]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of binding agent would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 10 and 11, Hite teaches formulation additives include one or more compression aid such as microcrystalline cellulose, silicified microcrystalline cellulose, silica, magnesium stearate, stearic acid, lactose, pre-gelatinized starch or dicalcium phosphate ([0032]-[0033]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
Regarding claim 12, Hite teaches 10 mg magnesium stearate plus 20 mg silica in a 1100 mg tablet, therefore the wt. % is, 2.7 wt. % (Examples 1-5) or e.g. 5.5 mg silica in a 563 mg tablet, therefore, 0.97 wt. % (Example 9). Hite also teaches 10 mg stearic acid in a 910 mg tablet, therefore, about 1 wt.% (Example 18).
Regarding claims 13 and 14, Hite teaches the dosage form further contains an active ingredient such as ibuprofen (abstract; [0037]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17405610.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application ‘610 significantly overlap with the subject matter of the instant claims, i.e., a monolithic dosage form comprising a carboxymethyl starch complex with a divalent cation such as calcium, a disintegrating agent and a modulating agent such as amino acid.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17405610.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17561885. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application ‘885 significantly overlap with the subject matter of the instant claims, i.e., a monolithic dosage form comprising a carboxymethyl starch complex with a divalent cation such as calcium, a disintegrating agent, a modulating agent such as amino acid, binding agent, a lubricating agent and an active ingredient.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17561885.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613